In re Larry Mooty, applying for writs of certiorari, prohibition, and mandamus. Court of Appeal, Fifth Circuit. Parish of Jefferson, Twenty-fourth Judicial District Court. No. 254-455. 427 So.2d 631.
Granted. Since complete relief can be granted (see CCP 1064) in this case, and the parties are before the court, and since relator did appeal the judgment rendered Feb. 26 dismissing the “reconventional demand,” the judgment of the court of appeal is reversed; the judgment of the district court is reversed; the “reconventional demand” is reinstated. The case is remanded to the district court for further proceedings.